Citation Nr: 0419261	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  94-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.  He died in August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO's March 1991 decision denied service 
connection for the cause of the veteran's death, dependency 
and indemnity (DIC) benefits under 38 U.S.C.A. § 1318, and 
Survivors' and Dependents Educational Assistance benefits 
under Chapter 35, 38 U.S.C.A.  The appellant appealed only 
the cause of death and DIC benefits issues.  

In a March 1999 decision, the Board denied service connection 
for the cause of the veteran's death and remanded the issue 
of entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The denial of service connection for the 
cause of the veteran's death constituted a decision of the 
Board as to that issue.  The remand portion of the Board's 
decision constituted a preliminary order.  Following 
subsequent RO determinations denying the appellant DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, the case 
has been returned to the Board for appellate determination.  



FINDINGS OF FACT

1.  The VA's duty to assist the appellant in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran was neither in receipt of nor entitled to 
receive compensation for a disability rated 100 percent 
totally disabling for a period of ten or more years 
immediately preceding death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. §§ 1310, 1318, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.22, 3.102, 3.156(a), 3.159, 3.326(a) 
(1999 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law, and is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the appellant.  As such, the 
Board concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Instead the 
appellant has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  

In the case at hand, the appellant's substantially complete 
application was filed in  February 1991, almost ten years 
before enactment of the VCAA.  The initial adjudication took 
place in March 1991, nine years before the enactment of the 
statute.  By VA letter in April 2001, the appellant was 
notified of the VCAA and advised of the development actions 
required by the statute, and the Supplemental Statement of 
the Case, issued in August 2003 included the pertinent 
provisions of the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Under the circumstances, the Board finds 
that there has been substantial compliance with Pelegrini II 
in that the appellant has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  
This case has been remanded to the RO three times during the 
pendency of the appeal and the appellant has been requested 
to submit additional evidence in support of her claim; 
however, she has not responded.  The Board notes that the 
appellant bears some responsibility for providing information 
pertinent to her claim, and the duty to assist her in 
developing facts pertinent to that claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Hence, there is no indication that there is 
additional evidence forthcoming; there is no additional 
notice that should be provided; and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to her by the order of the events in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events is not shown to have any effect on the 
case, or to cause injury to the appellant.  As such, the 
Board concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio, 16 
Vet. App. at 183.  The appellant has sufficient notice of the 
type of information needed to support her claim and the 
evidence necessary to complete the application.  The duty to 
assist and notify, as contemplated by applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issue currently on appeal.  

Essentially, the appellant, widow of the veteran, maintains 
that she is entitled to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 on the hypothetical premise that, if he 
had filed a claim for VA compensation benefits he would have 
been determined to have been totally disabled from the time 
of his separation from active duty service in 1946.  She 
maintains that her deceased husband had been separated from 
active duty on a medical discharge and was in receipt of a 
military retirement due to injuries he sustained in Europe 
during World War II.  
The veteran died in August 1989, due to squamous cell 
carcinoma of the palate.  At the time of his death, no 
service-connected disability had been established.  In a 
March 1999 decision, the Board denied the appellant 
entitlement to service connection for the cause of the 
veteran's death.  That decision was not appealed to the 
United States Court of Appeals for Veterans' Claims (Court), 
nor has a motion been filed alleging clear and unmistakable 
error in the Board's decision; hence, that decision is final.  
The only issue currently before the Board is the whether the 
appellant is entitled to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  

Factual Background

The veteran's service medical records show that, in May 1945, 
he was involved in a jeep accident in Austria, which resulted 
in severe head injuries.  He was evacuated through a chain of 
hospitals back to the Zone of Interior, where he remained 
hospitalized, and underwent a February 1946 service medical 
board review of his condition.  

Subsequent to the above-mentioned jeep accident, and while 
the veteran was still on active duty, he was sent letter, 
dated in February 1946, from VA informing him that, pursuant 
to his claim for waiver of payment of premiums under his 
National Service Life Insurance, the Insurance Claims Council 
had rendered a decision holding that he was totally disabled 
and entitled to waiver of payment of premiums, effective from 
June 1, 1945, on his National Service life insurance, in the 
amount of $10,000.  Further, he was advised that it would not 
be necessary to make further payment of premiums on the 
insurance, so long as he continued to be totally disabled.  
In the event he returned to his active duties in service, or 
undertook employment of a substantially gainful nature 
outside the service, he should immediately notify the 
Disability Insurance Claims Service so action could be taken 
to terminate the waiver of payment of premiums and reinstate 
a premium payment plan.  

Following the military service medical board proceedings, the 
War Department notified the veteran in an April 2, 1946, 
letter that, due to permanent disability, he was rendered 
unfit for further military service.  The disability was due 
to severe post-traumatic encephalopathy, manifested by dull 
frontal headaches and impairment of memory, secondary to 
concussion, contusion, laceration, and edema of the brain; 
and a complete, comminuted, compound fracture and depressed 
frontal bone, left vault and right and left orbital plates, 
compounded into the right and left frontal sinuses, due to 
the jeep accident.  He also had severe, chronic neuritis of 
the right and left olfactory nerve and right oculomotor 
nerve, and optic chiasm, secondary to the injuries sustained 
in the jeep accident.  The War Department letter further 
noted that it was understood that VA would make any necessary 
adjustment on account of disability benefits, which he may 
now be receiving or may have received in the past.  It was 
expected that VA, if required, would arrange further 
hospitalization or medical treatment.  

By VA letter, dated April 9, 1946, the veteran, while still 
on active duty, was notified that the War Department had 
advised VA that the veteran was entitled to retirement pay of 
$131.00 monthly, effective from the first day following the 
date of his separation from active military service.  He was 
further advised that the payment he was to receive would be 
off-set by any salary he received if he were to be employed 
by the Federal Government, Municipal Government of the 
District of Columbia, or any corporation whose majority of 
stock was owned by the United States.  To complete the claim, 
the veteran was instructed to complete enclosed VA Form 526 
(Application for Compensation of Pension) and VA Form 1099 
(Financial information).  The letter noted VA Forms 580 and 
1900 as enclosures.  

In May 1946, the veteran was medically discharged from active 
military service.  There is no record of any of the above-
mentioned VA Forms having been submitted to VA by the 
veteran, or by anyone on his behalf.  

In October 1977, VA received an application from the veteran 
for Automobile or Other Conveyance and Adaptive Equipment.  
On the application, he checked the box noting he had made an 
application for disability compensation in May 1946, with the 
Pittsburgh, Pennsylvania, VA office.  By VA letter dated in 
November 1977, the veteran was advised that there were very 
specific service-connected disabilities that make a veteran 
eligible for the special award of an automobile; however, a 
thorough review of the veteran's records failed to show that 
he had ever made a formal application for VA disability 
compensation.  Also, there was no evidence in his records 
indicating he had any of the disabilities that would qualify 
him for a special automobile; his claim was denied.  However, 
if he chose to file a claim for VA disability compensation, 
enclosed was VA Form 21-526 (Application for Compensation or 
Pension) for his use.  The VA letter further notified him 
that, upon receipt of his application for VA benefits (VA 
Form 21-526), along with any necessary medical evidence, VA 
would make a determination as to his entitlement to the 
special award of an automobile but, in the absence of his 
application for VA disability compensation, no further action 
could be taken on his claim.  There is no record that the 
veteran, or anyone else on his behalf, ever submitted that 
Form.  

The earliest dated medical records on file are those of non-
VA outpatient treatment and hospital summaries for various 
periods between December 1982 and March 1988, which is 
roughly within the 10-year period prior to his death.  These 
record show that he was being treated for sqamous cell 
carcinoma of the left vocal cord, with status post partial 
laryngectomy and left radical neck dissection, in August 
1981; abdominal aneurysm with aneurysmectomy, in December 
1982; postural hypotension and dehydration, in January 1983; 
pneumonia, with meningitis, secondary to Streptococcus 
pneumonia, in June 1983; herpes simplex and sepborrheic 
dermitis, in June 1983; squamous cell carcinoma of the left 
soft palate, diagnosed in 1985; hypertension, peripheral 
vascular disease, chronic obstructive pulmonary disease, and 
left inguinal hernia, with recurrence of palatal carcinoma in 
1988.  However, nowhere in any of these records does it show 
that he was seen for complaints pertaining to the disability, 
or manifestations thereof, which was the reason for his 
medical discharge from active military service.  

During the appellant's April 1996 personal hearing, which was 
held at the RO, she testified that she had known the veteran 
since 1950.  At that time, he was working in a steel mill, 
but had quit after about a year because he could not stand 
it; until that time, he had not worked since separation from 
service.  She also testified that the only other time the 
veteran worked was for a few years in the early 1970's, when 
an office building cleaning company employed him.  She and 
her husband, the veteran, were able to survive because the 
appellant was working and they were living rent and utilities 
free in an apartment in a building the veteran's mother 
owned.  At the time of the veteran's death, the appellant 
thought the veteran getting $1,200 monthly military 
retirement.  The hearing officer requested that the appellant 
see if she could find a letter from wherever the veteran was 
receiving monthly income, and/or any other kind of 
documentation, that would support her contention the veteran 
was totally disabled, and have the documents submitted to 
support her claim.  The appellant replied that she would try.  

By VA letter, dated in April 1999, the appellant was 
requested to submit additional information, to include 
medical records in the years prior to his death, any 
employment or unemployment documentation she had, and any 
Social Security Administration documentation pertaining to 
the veteran.  VA requested the military service to furnish 
any information pertaining to benefits the veteran was 
receiving at the time of his death.  

In response to VA's requests, the above-mentioned non-VA 
medical records were obtained.  The appellant did not submit, 
nor did she respond to the request for additional 
information.  The appellant's representative noted that the 
veteran was not in receipt of Social Security Administration 
disability benefits or Supplemental Security Insurance at any 
time, other than the "normal" Social Security 
Administration benefits due to age.  In response to VA's 
request for military information pertaining to the veteran's 
benefits, referral was made to the Defense Center for 
Operating Forces for verification of the veteran's military 
benefits, the type of benefits he was receiving and the 
amount he was receiving, including the name of the disability 
for which he was receiving benefits, if disability severance 
was shown.  In response, DAO (Defense Accounting Office) 
found no records pertaining to the veteran.  VA requested 
information from the VA Philadelphia Insurance Center 
pertaining to the veteran's National Service Life Insurance 
policy; however, there was no record of his policy on file, 
which meant that he had not converted his policy to Veterans 
Group Life Insurance after service.  

Analysis

VA shall pay DIC benefits to a surviving spouse of a veteran 
in the same manner as if the veteran's death were service 
connected if a deceased veteran dies, not as the result of 
the veteran's own willful misconduct, and who was in receipt 
of, or entitled to receive (or but for the receipt of retired 
or retirement pay was entitled to receive), compensation at 
the time of death for a service-connected disability rated 
totally disabling if:  (1) the disability as continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death;  (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or  (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318.  

At this point, the Board notes that in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal 
Circuit imposed a stay on VA's adjudication of claims for DIC 
benefits under 38 U.S.C.A. § 1318, if the claim for such 
benefits was based on "hypothetical entitlement."  This 
stay was partially lifted in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  

Due to the holdings in the aforementioned Federal Circuit 
cases, 38 C.F.R. § 3.22, which is the implementing regulation 
pertaining to 38 U.S.C.A. § 1318, was revised to address the 
claims based on "hypothetical entitlement" by regulatory 
amendment, effective January 21, 2000.  The appellant's claim 
is based on "hypothetical entitlement" and was pending 
during the change in the regulation.  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  In deciding such case, the 
Board must determine whether the previous or revised version 
is more favorable to the claimant.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 
3-2000 (2000).  

Prior to January 21, 2000, benefits authorized by 38 U.S.C.A. 
§ 1318 shall be paid to a deceased veteran's surviving spouse 
in the same manner as if the veteran's death is service 
connected when the following conditions are met:  (1) the 
veteran's death was not caused by his own willful misconduct; 
and  (2) the veteran was in receipt of, or for any reason 
(including receipt of military retired or retirement pay, or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive (emphasis added) 
["hypothetical entitlement"] compensation at the time of 
death for a service-connected disablement that either:  (i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten or more years 
immediately preceding death; or  (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22 (1999).  

Effective January 21, 2000, DIC benefits may be payable to a 
surviving spouse, even though a veteran died of nonservice-
connected causes, in the same manner as if the veteran's 
death were service-connected if:  (1) the veteran's death was 
not the result of his own willful misconduct, and  (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was:  (i) rated by VA as totally disabling for a continuous 
period of at least ten years immediately preceding death;  
(ii) rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or  (iii) rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  
See 38 C.F.R. § 3.22 (2003).  

For DIC purposes, "entitlement to receive" means that at 
the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents;  (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran;  (3) The 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date;  
(4) The veteran had not waived retired or retirement pay in 
order to receive compensation;  (5) VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2);  (6) 
VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or  (7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. § 5309.  Id.  

For DIC purposes, "rated by VA as totally disabling" 
includes total disability ratings based on unemployability. 
see 38 C.F.R. § 4.16.  Id.  

In the appellant's case, neither version is more advantageous 
to her in that the criteria for receipt of DIC benefits under 
the regulatory version in effect prior to and as of January 
21, 2000, have not been met.  Further, the Board notes that 
the RO has effectively considered the appropriateness of the 
appellant's entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 pursuant to both the original and 
revised implementing regulatory criteria.  Likewise, the 
Board will consider the issue under both the original and 
revised regulatory criteria.  

Review of the evidence shows that, following the jeep 
accident in which the veteran sustained severe head injuries, 
as well as severe chronic neuritis, and while still on active 
duty, he had applied for a waiver of payment of premiums on 
his active duty National Service Life Insurance, which was 
granted for the time he was deemed totally disabled.  
However, it is important to note that "totally disabled" is 
different for insurance purposes than a total disability for 
pension and compensation purposes.  For insurance purposes, 
the veteran does not have to be permanently disabled to waive 
payment of premiums, only he has to be totally incapable of 
doing his job due to disability continuously for six or more 
consecutive months.  See 38 U.S.C.A. § 1912.  In the 
veteran's case, he evidently was not so disabled as to not  
be able to request a waiver of payment of premiums.  Also, 
once the insured individual is able to perform his duties, or 
is employed following separation from service, he is to 
notify the Insurance Center personnel to make arrangements 
for future premium payment plan.  The record fails to show 
that he was considered totally disabled following his 
separation from service because, according to the information 
received from the Insurance Center administering such 
insurance, the veteran apparently did not convert his 
insurance after his separation from active duty service.  The 
VA Insurance Center has no record of his policy.  

The veteran was discharged from active military service with 
a disability discharge because of the residuals of the 
injuries he sustained in the 1945 jeep accident.  In 
testimony presented at the appellant's personal hearing, it 
appears the veteran did not work for a number of years 
following his separation from service, but he was working in 
a steel mill for about a year around 1949-1950, when he 
apparently quit because "he could not stand it."  It is not 
clear from that testimony whether the veteran did not like 
the work or whether he was incapable of performing the work 
because of health problems  In any event, the record does not 
contain any medical records to show that he had been treated, 
at any time since his separation from active military service 
until the time of his death, some forty-three years later, 
for any of the injuries he sustained in service.  In fact, 
the earliest medical records are from early 1980's, which 
show treatment for various disorders, including his fatal 
cancer; however, none of those records reflect any treatment 
for which a total disability is claimed, namely, residuals of 
injuries sustained in service, and for which he was medically 
discharged from service.  

Although the record shows that the veteran was "retired" 
from active military service, there are no military records 
showing he was receiving a military retirement monetary 
benefit.  The National Personnel Records Center did not find 
any records showing the veteran as receiving retirement 
benefits nor does the Defense Accounting Office have any 
records showing payment of military retirement benefits to 
the veteran.  Actually, when he was "retired" from the 
service, the benefits he was notified he was to receive were 
described as the type that were offset, dollar-for-dollar, by 
any Federal salary.  He was further informed that any current 
and future benefits would be administered through VA, but to 
complete his claim, he had to file for benefits with VA.  As 
noted later in this decision, no claim for VA compensation 
benefits were received from the veteran.  On numerous 
occasions, the appellant has been requested to submit 
whatever documents she has to determine the source of the 
$1,200 monthly she thinks the veteran was receiving at the 
time of his death in 1989.  She has not responded to any of 
those requests, although her accredited representative did 
relate that the veteran was not in receipt of either Social 
Security Administration disability benefits or Supplemental 
Security Income, other than the "normal" Social Security 
benefits due to age.  

Under the provisions of 38 C.F.R. § 3.22 that was in effect 
prior to January 21, 2000, the criteria for "hypothetical 
entitlement" have not been met.  Although the veteran may 
have been "totally disabled" for insurance purposes at the 
time of his separation from service, and he was "retired" 
from service because of his posttraumatic residual injuries 
that rendered him incapable of performing his military 
duties, there is absolutely no medical evidence of record 
showing any post-service treatment for those disabilities.  
Rather, the available medical evidence, which is for various 
periods within the ten years immediately prior to his death, 
shows treatment for numerous disorders other than for 
complaints or treatment for those posttraumatic residuals 
claimed to have rendered the veteran totally disabled from 
the time he was in service until the time of his death, some 
forty-three years later.  There is no evidence of record of 
the veteran's unemployability, nor has the appellant 
submitted any even though requested to do so on many 
occasions.  Hence, when all residuals are evaluated based on 
the evidence of record, a total schedular or unemployability 
rating for a period of ten, or more, years immediately 
preceding death is not shown or warranted.  

Under the criteria in effect as of January 21, 2000, DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are also 
not met.  There is no evidence of record that the veteran 
ever filed a claim for benefits, although he may have thought 
he had filed a claim.  At the time he was apprised of his 
entitlement to "retirement" benefits, he was specifically 
instructed to complete his claim by filing an application 
with VA.  He did not do so.  In 1977, when he submitted an 
application to VA for entitlement to specially adapted 
equipment for an automobile, a thorough review of his records 
revealed he had not previously filed a compensation claim, 
although he indicated on the application that he had in 1946.  
Again, no claim for VA benefits from the veteran was found.  
Therefore, he was instructed to complete and submit the 
accompanying application form and a decision would be made as 
to his eligibility for benefits.  No application was 
submitted, and his claim was denied.  Hence, he was not 
"entitled to receive," but not actually receiving those 
benefits due to any criterion noted in the revised 
implementing regulation because he had submitted a claim for 
VA compensation benefits.  See 38 C.F.R. § 3.22 (2003).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to grant the appellant 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 under either the original or revised 
implementing regulation.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990).  


ORDER

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



